Citation Nr: 1741722	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  02-09 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a liver disorder, to include as a result of exposure to herbicides. 

2.  Entitlement to service connection for a back disability. 


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2001 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico that denied, among other things, reopening the Veteran's claim of entitlement to service connection a back disability and a liver disorder.  

In November 2003, the Board reopened and remanded the Veteran's claim for service connection for a back disability, based on new and material evidence.  The Board remanded the issue of whether new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a liver disability for additional notice and development. 

In an October 2008 decision, the Board denied reopening the Veteran's claim of entitlement to service connection for a liver disorder and denied entitlement to service connection for a back disability on its merits.  The Veteran appealed these claims to the to the United States Court of Appeals for Veterans Claims (Court).  In a decision rendered in July 2009, the Court vacated the Board's October 2008 decision as it pertained to the issues on appeal based upon a July 2009 Joint Motion for Partial Remand submitted by VA's General Counsel and the Veteran's attorney.  The Court then remanded the issues to the Board for further development.

In response to the directives set forth in the July 2009 Joint Motion for Partial Remand, the Board remanded the Veteran's claims on appeal to the RO for additional development.  The development requested by the Board has been completed; and the case has been returned to the Board for additional review.  

The Board observes for the record that the Veteran submitted the appropriate document to appoint attorney Kathy Lieberman as his representative in October 2009.  However, the Board also observes that the claims file contains a VA Form 21-22 dated in March 2010 that appoints the Veterans of Foreign Wars of the United States as his representative.  In April 2013, Attorney Lieberman submitted another copy of the VA Form 21-22 and continues to be the representative of record.  

Lastly, the Board observes for the record that this appeal was processed using the Veteran's Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  By a rating decision of February 1995, the RO denied service connection for liver disease and notified the Veteran of that decision. 

2.  The Veteran did not appeal the February 1995 decision; and it became final. 

3.  Evidence received at the RO since the February 1995 rating decision is not so significant that it must be considered in order to fairly decide the merits of the claim for service connection for liver disease. 

4.  The evidence of record is at least in relative equipoise as to whether the Veteran has a back disability, consisting of a chronic low back strain, that is related to active service.  


CONCLUSIONS OF LAW

1.  A February 1995 RO rating decision, which denied service connection for a liver disorder, claimed as being due to herbicide exposure, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R.§§ 3.104, 3.156, 20.302, 20.1103 (2016). 

2.  New and material evidence has not been received to warrant reopening the previously and finally denied claim of entitlement to service connection for a liver disorder; and the claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a)(2001).

3.  Resolving all reasonable doubt in the Veteran's favor, a chronic low back strain was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

New and material evidence to reopen a liver disorder claim

In a February 1995 rating decision, the RO denied entitlement to service connection for a liver disorder, claimed as being due to exposure to herbicide agents.  The Veteran and his appointed representative were notified of that action at that time in a letter from the RO, and did not appeal.  Thus, the rating decision became final absent further timely appeal.  38 U.S.C.A. § 7105(b), (c).  In order to have VA review and adjudicate this issue on its merits, the Veteran must now present evidence that is both new and material to "reopen" the claim. 

The claim in this appeal was received in December 2000, prior to the effective date of the revision of 38 C.F.R. § 3.156(a).  The claim therefore must be evaluated using the earlier-more-liberal-version of the regulation, which states that new and material evidence is evidence that has not been previously submitted to agency decision makers that bears directly and substantially upon the specific matter under consideration, that is neither cumulative nor redundant and that, by itself, or in connection with evidence previously assembled, is so significant that it must be considered to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not  be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The relevant evidence of record at the time of the February 1995 RO rating decision consists of service treatment records, VA clinical records and examination reports, private medical reports, a DD Form 214, and the Veteran's claims and statements. None of these contains a diagnosis or mentions any liver disorder. 

Turning to the evidence since the final February 1995 RO decision to determine whether any of it is new and material evidence, that is, whether it is neither cumulative nor redundant, whether it is so significant it should be considered to fairly evaluate the claims, or whether it results in a more complete record for evaluating the service connection claim, the Board observes that this evidence includes VA and private clinical records.  An October 2001 VA medical letter certifies that the Veteran carries a diagnosis of hyperlipidemia.  This is new evidence.  "Hyperlipidemia" is a general term for elevated concentrations of any or all of the lipids in the plasma.  Dorland's Illustrated Medical Dictionary 795 (28th ed. 1994).  Although this is new evidence, it is not material to liver disease.  The result of hyperlipidemia could be high cholesterol with associated cardiovascular disease.  Thus, a hyperlipidemia diagnosis does not suggest liver disease.  Because this evidence is not material, it cannot be considered "new and material" evidence to reopen a claim for service connection for liver disease. 

In October 2002, the Veteran testified before an RO hearing officer that he experienced liver pain after active service that he felt might be related to Agent Orange.  This evidence is merely cumulative of earlier-considered evidence.  It is not new evidence because similar assertions of a liver disorder were considered in the prior final February 1995 rating decision. 

November 2002 and later-dated VA reports note complaints of abdominal pains and heartburn when eating.  They also note hypertriglyceridemia, H. Pylori infection, dyspepsia, hypertension, colonic diverticula disease, and reflux esophagitis, among other problems.  Although new evidence, this evidence is not material in that it does not tend to show a current disability associated with liver disease. 

In this regard, a July 2003 VA clinical report notes that the veteran reported that abdominal pains began three months earlier and intensified the day prior to admission.  A computerized tomography (CT) study showed a splenic calcified granuloma, a distal abdominal aorta saccular aneurysm, and other findings.  Although new, this evidence is not material in that it does not tend to show a liver disease.  CT scans of the abdomen dated in the early 2000s showed a normal liver.  Other VA and private medical reports submitted since February 1995, while new, are not material because they do not tend to show a liver disease disability or symptomatology that can be or has been associated with a diagnosed liver condition.  See VA medical records dated from 1994 to 2011. 

Additionally, the claims file contains examination reports from various VA examinations the Veteran has been afforded since 1995.  These include a General Medical Examination conducted in April 2011.  The Veteran's medical problem list at that time reflects the diagnosis of approximately nineteen conditions for which the Veteran had received treatment, to include hyperlipidemia, FERD, gastritis and diverticulitis; however, none of the conditions suggest a diagnosis of a liver condition.  In fact, the examination report indicates the Veteran's liver was determined to be normal and the Veteran denied a history of abdominal pain.  A review of the other examination reports of record reveals that none set forth any diagnosis related to the liver or a liver condition.  

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the Veteran's claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  The Board concludes that the newly submitted evidence is not so significant that it must be considered in order to fairly decide the merits of the claims.  Therefore, the application to reopen the previously denied claim of entitlement to service connection for liver disease, also claimed due to Agent Orange, must be denied. 

Entitlement to service connection for a back disability. 

In addition to the foregoing, the Veteran seeks service connection for a back condition he contends developed during his period of service.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases will be presumed if the diseases manifest to a compensable degree within one year following active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

Regulations provide that service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).  

When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

A review of the Veteran's service medical records reveals that the Veteran sought treatment for low back pain in April 1968.  In May 1968, he continued to complain of back pain.  He reported the onset of low back pain during basic training.  An examiner reported painless straight leg raising tests, but possible paravertebral muscle spasm.  During a March 1970 separation examination, the Veteran's spine examination was reported as being normal. 

A VA examination completed in December 1970 found the Veteran's musculoskeletal system to be normal. 

The Veteran first requested service connection for his back in October 1985.  A VA physician reported a diagnosis of chronic low back syndrome in January 1986.  In September 1986, the Veteran reported that he received relevant treatment immediately after active service. 

In a November 1986 statement by a private physician, R. A., M.D., noted that the Veteran had occasionally complained of low back pain as far back as October 21, 1970.  The doctor explained that the Veteran had initially sought treatment for pain in the lumbar region, muscle spasm, and partial limitation of motion of the lumbar area in July 1972 and received follow-up medical care for these symptoms in May 1973, June 1974, July 1978, January 1984, and October 1986.  Dr. A. noted a diagnosis of chronic lumbar sprain. 

In a May 1987 decision, the Board acknowledged in-service treatment for a low back sprain in 1968.  Due, however, to the subsequent negative back findings at the March 1970 separation examination, the Board concluded that the in-service low back sprain was acute and transitory and resolved without residual disability. The Board denied service connection for a back disability. 

An April 1996 VA general medical examination report reflects a complaint of low back pain since basic training.  Straight leg raising test was positive, forward flexion was limited, and there was moderate spasm of the lumbar paravertebral muscles.  The diagnosis was lumbar myositis.  An April 1996 VA spine examination report offers a diagnosis of lumbar paravertebral myositis. 

In a May 2001 report, a private psychiatrist opined that the Veteran's herniated discs were related to military service.  No rationale was provided. 

In May 2007, the Veteran underwent a VA orthopedic compensation examination. The medical opinion set forth in the May 2007 examination was ultimately deemed to be inadequate for rating purposes by the Court in July 2009.  As such, the Veteran's back disorder claim was remanded to the RO for, among other things, to schedule a new VA examination.  The Veteran was afforded a VA thoracolumbar spine examination in January 2015.  At that time, a VA medical doctor reviewed the Veteran's claims file, obtained a medical history from the Veteran and conducted a physical examination.  Thereafter, he opined that the Veteran's back condition was less likely as not incurred in or caused by any in-service injury, event or illness.  In doing so, the doctor relied upon the lack of evidence in the claims file indicating that the Veteran had treatment for a back condition after he separated from service; and no new medical evidence linking his back condition to service. 

Most recently, the Veteran's attorney submitted a private medical opinion by A.A., M.D.  A review of the May 2017 examination report and medical opinion from Dr. A. indicates that she is Board Certified in Internal Medicine and is also Board Certified in Pain and Palliative Care.  In her report, Dr. A. indicated that she had reviewed pertinent in-service and post-service medical records, in addition to relevant VA examination reports.  She noted that the Veteran's service medical records reflected that he experienced low back pain on at least two occasions; and may have experienced back pain more often but did not report to sick call because of the Spanish/English language barrier.  Dr. A. discussed evidence in the Veteran's post-service medical records that included diagnoses of degenerative changes of the lumbar spine, degenerative disc disease, and chronic low back pain myofascial pain syndrome; and a medical record that indicated the Veteran was diagnosed with a lumbar sprain in 1977 after he had a lumbar myelogram.  After setting forth the evidence she reviewed, Dr. A. opined that the Veteran more likely than not developed a low back sprain and strain while he was in service, as supported by his in-service medical records and the 1977 lumbar myelogram.  In doing so, she stated that generally, the prognosis is excellent for a complete recovery from a lumbar strain or sprain injury.  However, she cited medical literature for the proposition that a low back strain may develop into a chronic condition unless efforts are made to change habits that contribute to the problem.  Although she did not definitively state so, it appears that Dr. A. was of the ultimate opinion that the Veteran developed a lumbar sprain or strain in service that became a chronic condition (a chronic low back strain) because the Veteran did not change the habits that contributed to his back problem, as evidenced by his continued back complaints since he separated from service.    

Considering Dr. A.'s supported medical opinion, the Veteran's documented back symptomatology in service and the other medical evidence in this case, the Board finds that the record is at least in relative equipoise as to whether the Veteran has a presently existing back disability, diagnosed by Dr. A. as a chronic lumbar strain, that can be related to an incident or injury in service.  With resolution of all reasonable doubt in the Veteran's favor, it is concluded that the evidence supports service connection for a chronic low back strain.  38. U.S.C.A. § 5107 (b).  Thus, the appeal as to the Veteran's claim of entitlement to service connection for a low back disability is granted.  


ORDER

New and material evidence not having been received, the Veteran's claim of entitlement to service connection for a liver disorder, to include as a result of exposure to herbicides, is not reopened. 

Service connection for a back disability, consisting of a chronic low back strain, is granted. 



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


